Citation Nr: 1302308	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-36 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis status post fasciotomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected bilateral plantar fasciitis status post fasciotomy.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to April 1985 and from May 2006 to December 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In a May 2010 rating decision, the RO determined that there was clear and unmistakable error in the May 2009 rating decision.  Specifically, the effective date of award of service connection was determined to be January 6, 2009; however, as the Veteran was discharged from service on December 31, 2008, the effective date for his bilateral plantar fasciitis disability was changed to January 1, 2009.  

The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected bilateral plantar fasciitis disability (see September 2010 VA Form 9).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.


REMAND

Additional development is required before the issues on appeal can be adjudicated; specifically, an examination is necessary, for the reasons discussed below.  Further, the Veteran's outpatient treatment records must be obtained and associated with the record.  In addition, the Veteran must be provided appropriate notice regarding the claim of entitlement to a TDIU.        

The Veteran was last afforded a VA examination in February 2009.  He contends that his service-connected bilateral plantar fasciitis disability has gotten worse since that time; specifically, he stated that he could not stand for more than ten minutes or walk more than one mile, due to constant bilateral foot pain.  See September 2010 VA form 9.  He further reported that he experienced increased bilateral foot pain, as well as numbness during the March 2009 VA neurological consultation.  In addition, VA outpatient treatment records dated in 2010 demonstrate decreased sensation, bilaterally, on neurological evaluation, as well as note diagnoses of abnormal left medial plantar sensory nerve neuropathy and peripheral neuropathy.  Further, such records show that the Veteran was provided orthotics in August 2010.     

In light of the Veteran's credible statements that his disability picture has worsened since his last examination, and the aforementioned VA outpatient treatment records which appear to support his contentions, another examination must be afforded to accurately assess his current level of bilateral plantar fasciitis disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In March 2010 correspondence, the Veteran reported that since his discharge from service in December 2008, he had not been able to, "hold down a job that requires standing for long periods of time," due to his service-connected bilateral plantar fasciitis disability.  Moreover, in September 2010, he reported that his constant foot pain inhibited his ability to "obtain just ANY job."  He further reported that he quit two separate jobs since discharge from service because they required him to stand for several hours.  Additionally, in a letter received in March 2010, the Veteran's VA physician noted persistent bilateral foot pain, diagnosed peripheral neuropathy, and concluded that the Veteran was affected considerably at work.

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  See Rice, 22 Vet. App. 447 (2009). 

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for his service-connected bilateral plantar fasciitis disability.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Id.  

Finally, on his September 2010 substantive appeal, the Veteran reported that he continued to seek ongoing treatment for his bilateral foot disability at the VA Medical Center (VAMC) at Hickory/Salisbury, North Carolina.  The record contains VA outpatient treatment records through August 2010.  Given that the VA treatment records are relevant to the issue on appeal, the originating agency must attempt to obtain records from August 2010 to the present.  See 38 C.F.R. § 3.159(c)(1) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran appropriate notice with respect to the TDIU claim as well as notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU on an extra-schedular basis.

2.  Take all appropriate action necessary to obtain all treatment records from the VAMC at Hickory/Salisbury, North Carolina from August 2010 to present.

3.  Upon completion of the above development, afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected bilateral plantar fasciitis disability and its effect on the Veteran's employability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

In addition, the examiner should provide an opinion concerning the impact of the service-connected bilateral foot disability on the Veteran's unemployability, to include whether it is sufficient by itself to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Thereafter, the RO or the AMC should adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                           (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

